DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Applicant essentially argues that the applied references of Mills (Bluefox) and Stern (Time Warner) do not teach the limitations of claim 1.
The Examiner respectfully disagrees. Mills (Bluefox) is relied upon to teach identifying and classification of temporary and non-temporary devices (new and recurring visitors) by filtering out RSS and MAC addresses of devices (Mills (Bluefox) 0019-0020, 0029 and 0049). Mills (Bluefox) is also relied upon to teach to create historical location data of the devices (Mills (Bluefox) 0019-0020). Stern (Time Warner) is relied upon to teach classifying the non-temporary devices as stationary devices and mobile phones (Stern (Time Warner) 0089-0091 and 0107-0108). The claim limitations have been given a broad and reasonable interpretation. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The references are both pertinent, to the problem of classification of devices, and are in the same field of endeavor as both references are drawn towards associating users to devices and classification of devices. All the argued and claimed limitations have been met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 12-14, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/139376 A1 to BLUEFOX, INC. (hereinafter 'BLUEFOX'), in view of US 2018/0098188 A1 to TIME WARNER CABLE ENTERPRISES LLC (hereinafter 'TIME WARNER') in view of US 20170059687 A1 herein Dinesh. 
As per claim 1, BLUEFOX discloses a mobile device and user association system (a mobile detection system 20; paragraph [0019]), comprising: a plurality of wireless routers each configured to execute software to enable it to capture data including (network transceivers 24 (wireless routers) configured to execute WiFi sniffer software 40 to detect identifying data; paragraphs [0019]-[0022] & [0028]) a received signal strength "RSS" value and a media access controller "MAC" address for each of a plurality of mobile devices "MDs" from existing wireless fidelity "WiFi" traffic (the identifying data includes an RSSI value and a MAC address for mobile devices 22 from automatically emitted WiFi signals (exciting wireless fidelity "WiFi' traffic); paragraphs [0019]-[0022] & [0028]); and at least one server configured to receive the data including RSS values and MAC addresses of the plurality of MDs from the plurality of wireless routers to estimate a location of each MD (an application server 26 receives the identifying data from the network transceivers 24 including the RSSI value and the MAC address from each of the mobile devices 22 to triangulate a location for each of the mobile devices 22; paragraphs [0019]-[0020] & [0038], FIG. 2) and generate historical location data of each MD (generate backend historical data including a location ID for each of the mobile devices 22; paragraphs [0019]-[0020] & [00431), identify and filter out temporary MDs (identify MAC addresses using a filter to remove device ID numbers that belong to a mobile device that do not appear to belong to a recurring visitor; paragraphs [0019]-[0020], [0029], & [0049]), classify each non-temporary MDs as a mobile phone "MP" (generating a profile (classifying) for each of the mobile devices 22 determined to be a mobile phone and belong to respective recurring visitors (non-temporary MDs); a static device "SD" (some of the mobile devices 22 are not moving; paragraphs [0040] & [0070]); paragraphs [0029], [0031], [0041], [0043], & [0049]), and associate each of a plurality of users with the plurality of MDs (a user is associated with each of the mobile devices 22 determined to belong to the respective recurring visitors; paragraphs [0041], [0043], & [0048]-[0049]). BLUEFOX fails to disclose classifying each MD as either a static device "SD" or a mobile phone "MP", and associate each of the plurality of users with each SD and MP. TIME WARNER discloses classifying each MD as either a static device "SD" or a mobile phone "MP" (client devices are determined to be mobile devices 210 or fixed devices 212; FIG. 2, paragraphs [0083], [0089]-[0090]), and associate each of the plurality of users with each SD and MP (since each of the mobile devices 210 and the fixed devices 212 comprise a particular device signature for a user in a particular location, each of the mobile devices 210 and the fixed devices 212 are associated with users; paragraphs [0089]-[0091], [0107]-[0108]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one server of BLUEFOX to include classifying each MD as either a static device "SD" or a mobile phone "MP", and associate each of the plurality of users with each SD and MP, as taught by TIME WARNER, in order to provide the advantages of increasing efficiency in location tracking by classifying static devices that do not require location tracking.
Bluefox in view of Time Warner may not explicitly disclose a SQL database configured to create a table for each MD and use the MAC address corresponding to each MD as the ID of the corresponding table, wherein each table includes historical location estimations in time-series; and receive the data including the RSS values and MAC addresses of the plurality of MDs from the MD tables from the SQL database.
Dinesh discloses a SQL database configured to create a table for each MD and use the MAC address corresponding to each MD as the ID of the corresponding table (0078, SQL database with MAC addresses for the mobile phone and collected RSSI), wherein each table includes historical location estimations in time-series (0081, locations and time-stamps for devices); and receive the data including the RSS values and MAC addresses of the plurality of MDs from the MD tables from the SQL database (0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bluefox in view of Time Warner to include SQL database and collection of data as taught by Dinesh so as to fulfill an interest to trace and track IoT devices (0005).

As per claim 2, BLUEFOX, in view of TIME WARNER, discloses the system of claim 1. Modified BLUEFOX further discloses wherein each of the plurality of MDs is located, at least temporarily, within an indoor environment having a floor plan (the mobile devices 22 are located within a building, wherein all buildings have floor plans; paragraph [0025]).

As per claim 5, BLUEFOX, in view of TIME WARNER, discloses the system of claim 1. Modified BLUEFOX further discloses wherein each of the plurality of MDs is configured to receive and transmit data packets through a WiFi radio signal (the mobile devices 22 are configured to communicate using WiFi signals; paragraphs [0022] & [0028]). 

As per claim 6, BLUE FOX, in view of TIME WARNER, discloses the system of claim 1. Modified BLUEFOX further discloses the system further comprising a database configured to store the historical location data of each MD (a database stores the backend historical data for the mobile devices 22; paragraph [0020] & [0043]). 

As per claim 12, BLUEFOX, in view of TIME WARNER, discloses the system of claim 1. Modified BLUEFOX further discloses wherein the at least one server is configured to estimate the location of each MD using either or both a signal propagation based localization algorithm and a fingerprinting based localization algorithm (the application server 26 triangulates the location of each of the mobile devices 22 using triangulation received signals (signal propagation based localization algorithm); FIG. 2, paragraphs [0025] & [0038]).

As per claim 13, BLUEFOX, in view of TIME WARNER, discloses the system of claim 1. Modified BLUEFOX further discloses wherein the at least one server is configured to filter out temporary MDs based on a recurring presence duration of each MD (the application server 26 is configured to remove the device ID numbers that belong to the mobile devices that do not appear to belong to recurring visitors based on detecting a recurring presence to define the recurring visitors; paragraphs (0029], (0041], & (0049]). However, in the first embodiment, BLUEFOX fails to disclose wherein the recurring presence is a daily presence. In an alternative embodiment, BLUEFOX discloses wherein the recurring presence is a daily presence (a device is determined to be a resident device if it is detected for eight or more hours each day for a week; paragraph (0069]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recurring presence of the first embodiment of BLUEFOX to include wherein the recurring presence is a daily presence, as taught by the alternative embodiment of BLUE FOX, in order to provide the advantages of increasing confidence that a device is a non-temporary device over time. 

As per claim 14, BLUEFOX, discloses the system of claim 1. However, BLUEFOX fails to disclose wherein the at least one server is configured to classify non-temporary MDs as either an SD or an MP based at least in part on location variations and overnight presences of each MD. TIME WARNER discloses wherein the at least one server is configured to classify non-temporary MDs as either an SD or an MP based at least in part on location variations and overnight presences of each MD (fixed devices 212 are determined to be fixed by determining locations that are changed infrequently, and since the fixed devices 212 have fixed locations, the fixed devices 212 remain in the fixed locations overnight; paragraphs (0089]-(0090]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one server of BLUE FOX to include wherein the at least one server is configured to classify non-temporary MDs as either an SD or an MP based at least in part on location variations and overnight presences of each MD, as taught by TIME WARNER, in order to provide the advantages of increasing efficiency in location tracking by classifying static devices that do not require location tracking. 

As per claim 20, BLUE FOX, in view of TIME WARNER, discloses the system of claim 1. Modified BLUEFOX further discloses wherein the at least one server is further configured to perform a personalized activity analysis based on the historical location data of each MP (the application server 26 is configured to track individual mobile devices 22 in real time based on analytics generated based on the backend historical data; paragraphs [0043] & [0046]-(0047]). 

Claim 3-4 & 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLUEFOX, in view of TIME WARNER, in view of Dinesh and in further view of US 2014/0107846 A 1 to TELEFONAKTIEBOLAGET L M ERICSSON (PUBL) (hereinafter 'ERICSSON'). 
As per claim 3, BLUEFOX, in view of TIME WARNER, discloses system of claim 2. Modified BLUEFOX further discloses wherein each user is either a long-term resident of the indoor environment or a visitor (each user is a resident or a guest; paragraphs (0016] & [0068]-(0069]). However, BLUEFOX fails to disclose, and wherein the floor plan includes at least one predefined personal zone for each long-term resident. ERICSSON discloses wherein the floor plan includes at least one predefined personal zone for each long-term resident an office building includes a cubicles, private offices, and meeting rooms for each employee (long-term resident); paragraphs (0024], (0028], (0032], (0061], (0099], & (0102]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor plan of BLUEFOX to include wherein the floor plan includes at least one predefined personal zone for each long-term resident, as taught by ERICSSON, in order to provide the advantages of improving accuracy in indoor positioning by defining different areas of interest corresponding to long-term residents (see ERICSSON; paragraphs (0055] & (0061]).
 
As per claim 4, BLUEFOX, in view of TIME WARNER, discloses the system of claim 3. BLUEFOX fails to disclose wherein each predefined personal zone includes at least one of the following: a personal office, a cubicle, a pantry, and a conference room. ERICSSON discloses wherein each predefined personal zone includes at least one of the following: a personal office, a cubicle, a pantry, and a conference room (the cubicles, private offices, and meeting rooms; paragraphs [0024] & [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each predefined personal zone of BLUEFOX to include wherein each predefined personal zone includes at least one of the following: a personal office, a cubicle, a pantry, and a conference room, as taught by ERICSSON, in order to provide the advantages of improving accuracy in indoor positioning by defining different areas of interest corresponding to long-term residents (see ERICSSON; paragraphs [UO!:i5] & (0061]). 

As per claim 7, BLUEFOX, in view of TIME WARNER, discloses the system of claim 1. Modified BLUEFOX further discloses a WiFi LAN network within the indoor environment (the building includes a WiFi network; paragraphs (0021]-(0022], (0025], (0028], & (0033]), and overhear data packets transmitted between the plurality of MDs and other wireless routers from the existing WiFi traffic (the network transceivers 24 captures signals between the mobile devices 22 that include data transmitted on the WiFi network to WiFi hotspots (other wireless routers); paragraphs (0017], (0028], & (0033]). However, BLUEFOX fails to disclose wherein each of the plurality of wireless routers is further configured to provide wireless Internet access service to the plurality of MDs by constructing a WiFi LAN network within the indoor environment. ERICSSON discloses wherein each of the plurality of wireless routers is further configured to provide wireless Internet access service to the plurality of MDs by constructing a WiFi LAN network within the indoor environment (a plurality of Wi-Fi access points communicate with mobile devices to provide a Wi-Fi network in the office building; paragraphs [0030]-(0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the plurality of wireless routers of BLUEFOX to include wherein each of the plurality of wireless routers is further configured to provide wireless Internet access service to the plurality of MDs by constructing a WiFi LAN network within the indoor environment, as taught by ERICSSON, in order to provide the advantages of saving on deployment costs by employing the system in already installed Wi-Fi access points instead of installing new sensors to serve as fake hotspots (see ERICSSON; paragraph (0030]).

As per claim 8, BLUEFOX, in view of TIME WARNER, and in further view of ERICSSON, discloses the system of claim 7. Modified BLUE FOX further discloses wherein each of the plurality of wireless routers is further configured to extract the RSS values and MAC addresses of the plurality of MDs from the overhead data packets (the network transceivers 24 are configured to detect the RSSI values and the MAC addresses from the signals including the data; paragraph [0028]). 

As per claim 9, BLUEFOX, in view of TIME WARNER, and in further view of ERICSSON discloses the system of claim 8. Modified BLUE FOX further discloses wherein each of the plurality of wireless routers is further configured to arrange the RSS values and MAC addresses of the plurality of MDs in a predefined format (the network transceivers 24 are configured to aggregate the RSSI values and the MAC address based on time slots (predefined format); paragraphs (0019), (0042)-[0043], & (0048)-(0049]), and send the RSS values and MAC addresses of the plurality of MDs to the at least one server (since the network transceivers 24 are configured to transmit the RSSI values and the MAC addresses to the application server 26; paragraphs (0019). [0042)-[0043], & (0048)-(0049]). 

As per claim 10, BLUEFOX, in view of TIME WARNER, and in further view of ERICSSON, discloses the system of claim 7. Modified BLUEFOX further discloses wherein the data packets are generated by applications running on the plurality of MDs (since the mobile devices 22 emit the WiFi signals and include the data, the data is generated by applications running on the mobile devices 22 that cause the mobile devices 22 to emit the WiFi signals; paragraphs (0021)-(0022] & (0028]). 

As per claim 11, BLUEFOX, in view of TIME WARNER, and in further view of ERICSSON, discloses system of claim 10. Modified BLUEFOX further discloses wherein the applications running on the plurality of MDs include at least one of the following: a video data stream, push notifications, and email fetches (since real-time video delivery using the mobile devices 22 is included, the Wi-Fi signals are caused by the applications that include the real-time video delivery; paragraphs (0021)-(0022], (0028). & (0089]). 

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLUEFOX, in view of TIME WARNER, in view of Dinesh and in further view of US 2014/0203914 A1 to MOJIX, INC. (hereinafter 'MOJIX'). 
As per claim 15, BLUEFOX, in view of TIME WARNER, discloses the system of claim 1. However, BLUEFOX fails to disclose wherein the at least one server is further configured to refine an estimated location of each SD based on an unsupervised clustering model. MOJIX discloses wherein the at least one server is further configured to refine an estimated location of each SD based on an unsupervised clustering model (location estimations of RFID tags are refined using a Bayes model using Bayesian estimators; paragraphs (0097]-[0098] & [0101]-[0103]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one server of BLUE FOX to include wherein the at least one server is further configured to refine an estimated location of each SD based on an unsupervised clustering model, as taught by MOJIX, in order to provide the advantages of determining an accurate location estimate by avoiding erroneous estimates (see MOJIX; paragraph (0102]). 

As per claim 16, BLUEFOX, in view of TIME WARNER, and in further view of MOJIX discloses the system of claim 15. However, BLUEFOX fails to disclose wherein the unsupervised clustering model is a Hierarchical Bayesian nonparametric "HBN" model. MOJIX discloses wherein the unsupervised clustering model is a Hierarchical Bayesian nonparametric "HBN" model (the Bayes model using the Bayesian estimators; paragraphs (0097)-(0098] & [0101)-(0103]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one server of BLUEFOX to include wherein the unsupervised clustering model is a Hierarchical Bayesian nonparametric "HBN" model, as taught by MOJIX, in order to provide the advantages of determining an accurate location estimate by avoiding erroneous estimates (see MOJIX; paragraph (0102]). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLUEFOX, in view of TIME WARNER, in view of Dinesh and in further view of US 2013/0218974 A1 to CAO, H et al. (hereinafter 'CAO'). 
As per claim 17, BLUE FOX, in view of TIME WARNER, discloses the system of claim 1. Modified BLUE FOX further discloses wherein the at least one server is configured to determine a centroid of a largest cluster of the SD's historical locations (since device locations are determined by the application server 26 based on RSSI values, and a device is determined to not be moving based on a same RSSI value being maintained for a long period of time, the same RSSI values for a longest period of time represents a largest cluster of historical locations of the device and since the same RSSI values do not change, the largest cluster has a centroid that defines a single location of the device; paragraphs (0028), (0040), & [0070]). BLUEFOX fails to disclose wherein the at least one server is configured to associate a user with an SD based on a determination that a Euclidean distance between a location of the SD and a center of a user's personal zone is a minimum. CAO discloses disclose wherein the at least one server is configured to associate a user with an SD based on a determination that a Euclidean distance between a location of an SD and a center of a user's personal zone is a minimum (a user is associated with user property that includes desktop computers within one of a plurality of user groups in a user property space 220 based on determining a Euclidian distance between a location of the user property and a center of mass of locations (center) of existing user properties in the user group (user's personal zone) is within a similarity threshold (minimum), wherein since the distance exceeds a similarity threshold that includes a maximum distance for all other user groups, any point within the similarity threshold of the user group is a minimum distance; FIG. 2B, paragraphs (0052)-(0054), (0063], & [0119]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one server of BLUE FOX to include wherein the at least one server is configured to associate a user with an SD based on a determination that a Euclidean distance between a centroid of a largest cluster of the SD's historical locations and a center of a user's personal zone is a minimum, as taught by CAO, in order to provide the advantages of increasing security and location accuracy by associating users with devices in specific areas.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLUEFOX, in view of TIME WARNER, in view of Dinesh and in further view of US 2015/0281955 A1 to BEIJING NANBAO TECHNOLOGY CO.LTD. (hereinafter 'NANBAO'). 
As per claim 18, BLUEFOX, in view of TIME WARNER, discloses the system of claim 1. However, BLUE FOX fails to disclose wherein the at least one server is further configured to generate a pair for each MP with an SD based on a duration of coexistence and location similarity in time-series between the MP and the SD. NANBAO discloses wherein the at least one server is further configured to generate a pair for each MP with an SD based on a duration of coexistence and location similarity in time-series between the MP and the SD (a cloud platform module 114 (at least one server) is configured to determine a location model (generate a pair) between mobile phones 
(each MP) and a router (SD) based on a mobile phone being within a certain distance of the router for a period of time; paragraphs (0024), [0031), & (00341). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one server of BLUEFOX to include wherein the at least one server is further configured to generate a pair for each MP with an SD based on a duration of coexistence and location similarity in time-series between the MP and the SD, as taught by NAN BAO, in order to provide the advantages of increasing network security by continuously updating authentication and authorization of mobile phones (see NANBAO; paragraph (00491). 

As per claim 19, BLUEFOX, in view of TIME WARNER, discloses the system of claim 18. However, BLUEFOX fails to disclose wherein the at least one server is further configured to obtain a correct mapping between each MP and its user identification based on the pair. NANBAO discloses wherein the at least one server is further configured to obtain a correct mapping between each MP and its user identification based on the pair (the cloud platform module is configured to determine identity information related to a user of each mobile device based on determining a corresponding relation between the location model and an access authority; paragraphs (0029)-(0032)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one server of BLUEFOX to include wherein the at least one server is further configured to obtain a correct mapping between each MP and its user identification based on the pair, as taught by NANBAO, in order to provide the advantages of increasing network security by continuously updating authentication and authorization of mobile phones (see NANBAO; paragraph [00491).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170359697 A1 - A mobile device can identify its physical location without explicit knowledge of physical coordinates, but instead using sensor measurements dependence on distance, e.g., signal strength from a Wi-Fi router. Sensor measurements can be used to determine the mobile device is at a same physical location as a previous measurement. For example, numerous measurements of sensor values can form data points that are clustered in sensor space, where a cluster of data points in sensor space corresponds to a physical cluster of physical positions in physical space. A current physical location of the mobile device can be determined by identifying which cluster of sensor positions the current measurements correspond. To identify the cluster of sensor positions, a probability can be determined for each cluster based on a sensor distance between the current measurement and a representative data point of the cluster and a kernel function.
US 20160379074 A1 - A method and system for tracking mobile objects in a site are disclosed. The system comprises a computer cloud communicating with one or more imaging devices and one or more tag devices. Each tag device is attached to a mobile object, and has one or more sensors for sensing the motion of the mobile object. The computer cloud visually tracks mobile objects in the site using image streams captured by the imaging devices, and uses measurements obtained from tag devices to resolve ambiguity occurred in mobile object tracking. The computer cloud uses an optimization method to reduce power consumption of tag devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/Primary Examiner, Art Unit 2468